Citation Nr: 0808334	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06 06-060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from June to October 1992, and 
from August 1995 to January 1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September 2005, and June 2006 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In January 2008 a videoconference hearing was held at the RO 
that was conducted by the undersigned Veterans Law Judge.

The issue of service connection for peripheral neuropathy 
addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.

FINDINGS OF FACT

1.  The veteran is service connected and in receipt of a 50 
percent disability evaluation for bilateral pes planus; a 30 
percent disability evaluation for loss of flexion of four 
fingers of the left hand; a 30 percent evaluation for 
dysthymic disorder with generalized anxiety; a 20 percent 
evaluation for limitation of motion of the right ankle; a 20 
percent evaluation for limitation of motion of the left 
ankle; a 10 percent disability evaluation for reduced range 
of motion of the right wrist; a 10 percent disability 
evaluation for scars of the left foot; a 10 percent 
disability evaluation for scars of the right foot; a 0 
percent evaluation for a left hand scar; his combined 
disability evaluation is 90 percent.         

2.   The veteran has a GED; he has work experience as a 
postal worker; and he last worked full time in February 2005.     

3.  The veteran's service-connected disabilities render him 
unable to secure or maintain substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b), 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability evaluations for compensation may be assigned 
where the schedular rating is less than total and when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
without regard to age. If only one such disability is 
present, it must be rated 60 percent or more; if there are 
two or more such disabilities, one must be rated at least 40 
percent and the combined rating must be 70 percent or more. 
38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19. 

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, or (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric. It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service- 
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable. Marginal 
employment shall not be considered substantially gainful 
employment. Consideration shall be given in all claims to the 
nature of the employment and the reason for termination. 38 
C.F.R. § 4.16(a).

A total rating may also be based on a prior history of total 
disability in the case of disabilities which have undergone 
some recent improvement. To establish total disability the 
disability must in the past have been of sufficient severity 
to warrant a total disability rating; it must have required 
extended, continuous, or intermittent hospitalization, or 
have produced total industrial incapacity for at least 1 
year, or be subject to recurring, severe, frequent, or 
prolonged exacerbations; and that it must be the opinion of 
the rating agency that despite the recent improvement of the 
physical condition, the veteran will be unable to effect an 
adjustment into a substantially gainful occupation. Due 
consideration will be given to the frequency and duration of 
totally incapacitating exacerbations since incurrence of the 
original disease or injury, and to periods of hospitalization 
for treatment in determining whether the average person could 
have reestablished himself in a substantially gainful 
occupation. 38 C.F.R. § 3.340(a)(3).

The veteran is service connected and in receipt of a 50 
percent disability evaluation for bilateral pes planus; a 30 
percent disability evaluation for loss of flexion of four 
fingers of the left hand; a 30 percent evaluation for 
dysthymic disorder with generalized anxiety; a 20 percent 
evaluation for limitation of motion of the right ankle; a 20 
percent evaluation for limitation of motion of the left 
ankle; a 10 percent disability evaluation for reduced range 
of motion of the right wrist; a 10 percent disability 
evaluation for scars of the left foot; a 10 percent 
disability evaluation for scars of the right foot; a 0 
percent evaluation for a left hand scar; his combined 
disability evaluation is 90 percent.    

VA clinical records dated in February 2005 show that the 
veteran received treatment for a back injury sustained at 
work diagnosed as lumbar strain with sciatica. It was planned 
that the veteran not return to work until further evaluation. 
An MRI showed bulging lumbar discs at L3-4 and L4-5.   

VA medical examinations of the joints, scars, and hands and 
feet performed in May 2005 shows that the veteran complained 
of pain and stiffness in the four fingers of the left hand, 
feet, and ankles, and tender scars of the feet. It was 
reported at the time that he was fully employed at the post 
office. Clinical impressions of the examinations show 
arthralgia of the left hand with residual range of motion; 
bilateral pes planus; arthralgia of the ankles; and unchanged 
scares with cyst.  

In an undated statement received in May 2005 a supervisor at 
the United States Postal Service, reported that the veteran 
was absent from work for approximately 15 consecutive weeks 
since April 2003, with an additional 58 days of absence.  

In a VA form 21-8940, Application for Increased Compensation 
Based on Unemployability, received in May 2005, it was 
reported that the veteran was employed at the United States 
Postal Service as a carrier, 40 hours per week. He had 
obtained a GED.  

VA psychiatric records dated in June 2005 show that the 
veteran received treatment for dysthymic disorder. His Global 
Assessment of Function (GAF) score was 56.  

In a November 2005 statement, a private podiatrist reported 
that the veteran had received treatment for medical 
conditions that affected his standing and walking, and that 
he had peripheral neuropathy and degenerative arthritis. In a 
January and July 2006 statements the podiatrist reported that 
the veteran was unable to pursue gainful employment due to 
severe pes planus and limitation of motion in his ankles. 

In a June 2006 VA letter the veteran was informed that he had 
been denied vocational rehabilitation services, and that he 
had been released from employment with the United States 
Postal Service.  

VA psychiatric examinations were performed in August 2006. It 
was reported that the veteran had anxiety, trouble sleeping, 
and feet and ankle pain complaints.  He was reportedly 
retired from the post office. The diagnoses were: Pain 
disorder with physical and psychological factors; and 
dysthymic disorder.  The GAF scores were 68 and 55.  

In a June 2007 medical addendum, a VA psychologist opined 
that the veteran had both dysthymic and generalized anxiety 
disorders. The examiner stated that if it were not for the 
veteran's medical disabilities he would be able to continue 
with employment through the post office. It was stated that 
the 2006 GAF score of 55 indicated, among other symptoms, 
that the veteran would have moderate difficulty in social, 
occupational, or school functioning, and conflict with peers 
or co-workers.  

Analysis

The veteran meets the threshold criteria for consideration of 
a total disability evaluation based on individual 
unemployability since he has one disability rated at 40 
percent with disabilities resulting from common etiology, and 
his combined rating is 90 percent. 38 C.F.R. § 4.16(a).

Before a total disability rating based on individual 
unemployability may be granted, it must be shown that the 
veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from service- 
connected disabilities.

The evidentiary data of record confirms the veteran has 
substantial disablement as a result of his numerous service-
connected disabilities. Most notably, he has disability of 
the feet and ankles due to service connected disorders that 
have been described as severe, and which affects his ability 
to walk and apparently stand.  Further, it has been reported 
that he has service connected psychiatric disablement that 
moderately affects his employability.  These disorders are 
substantial on their own in terms of disablement for purposes 
of unemployability, yet alone considering his other serious 
service connected disabilities, to include limitation of 
motion of the fingers of the left hand and the left wrist. 
The Board is aware that the veteran is no longer employed by 
the United States Postal Service, apparently primarily the 
result of a non-service connected back injury sustained while 
at work. Such non-service connected disability is not for 
consideration in this claim. Notwithstanding the non-service 
connected low back disability, the veteran's overall service 
connected disablement is more than adequate to render him 
unemployable. Furthermore, it must be noted that a private 
podiatrist has repeatedly opined that the veteran's foot and 
ankle disabilities render him unable to work. A VA clinician 
has indicated that the veteran's psychiatric disorder alone, 
moderately affects his occupational adaptability and has 
inferred that his overall his disabilities prevent his 
continued employment. Consequently, the Board concludes that 
the weight of the evidence is in favor of the veteran's 
claim, and the criteria for a total disability rating based 
on individual unemployability by reason of service- connected 
disabilities are met. 38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. 
§§ 3.340, 3.341, 4.16.

In this case, the Board has granted the claim of a total 
disability rating based on individual unemployability by 
reason of service- connected disabilities. In light of the 
grant, the Board has not taken any adverse action on the 
claim, and any deficiencies regarding duties to notify and to 
assist the veteran that may exist in this case are not 
prejudicial to the veteran at this time.


ORDER

A total rating based upon individual unemployability due to 
service connected disabilities is granted, subject to 
regulations governing the payment of monetary benefits.


REMAND

The veteran's remaining claim on appeal is entitlement to 
service connection for peripheral neuropathy. The veteran 
asserts that he has peripheral neuropathy that is the result 
of his service-connected bilateral pes planus. Review of the 
clinical data shows that peripheral neuropathy has been 
diagnosed by a private podiatrist most recently in 2006. 
Also, nerve conduction studies performed in March 2006, seem 
to show medical evidence of neuropathy of the lower 
extremities, but the examiner gave a diagnosis limited to 
bilateral feet pain.  In June 2007, an addendum opinion was 
offered but did not specifically address whether any 
peripheral neuropathy existed and if it did whether it is 
proximately due to or aggravated by the service connected 
bilateral pes planus or ankle disabilities for that matter.  

The Court has held there must be evidence sufficient to show 
that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability. Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc). Additionally, when aggravation of a 
nonservice-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation. Id.; see also 38 C.F.R. § 3.310(b) 
(2007). VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007). 

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the veteran for 
a VA neurological examination by a 
physician who has not previously examined 
the veteran, to assess the nature and 
etiology of his claimed peripheral 
neuropathy. It is imperative that the 
claims file be made available to the 
examiner for review in conjunction with 
the examination. Any medically indicated 
tests, such as additional EMG or nerve 
conduction studies, should be 
accomplished, if deemed necessary. If 
peripheral neuropathy of the lower 
extremities is medically diagnosed, the 
examiner should opine as to whether it is 
at least as likely as not (i.e. a 50 
percent or higher degree of probability) 
that any such peripheral neuropathy is 
proximately due to, or caused by, or 
aggravated by, the veteran's bilateral pes 
planus or ankle disabilities. The examiner 
is also requested to provide a rationale 
for any opinion expressed.

2. After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
with consideration of all evidence in the 
claims file. The RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond. Thereafter, the case should be 
retuned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


